    Case 4:19-cv-00571-DCB Document 47-1 Filed 08/18/20 Page 1 of 18



 David M Morgan, Publisher
 The Cochise County Record
 10 Quality Hill
 PO Box 1218
 Bisbee Arizona 85603
 editor.SVDR@gmail.com
 520 236-4051

                 UNITED STATES DISTRICT COURT
                      DISTRICT OF ARIZONA

 DAVID M MORGAN,                      Case No. 4:19-cv-00571 DCB

    Plaintiff,

 vs

 BRIAN McINTYRE, COCHISE
 COUNTY, COCHISE COUNTY
 BOARD OF SUPERVISORS,                RESPONSE TO STATE
 SARA RANSOM, LORI ZUC-               DEFENDANTS’ MOTION TO
 CO, MARK DANNELS, KEN
                                      DISMISS PLAINTIFF'S
                                      FIRST AMENDED COMPLAINT
 BRADSHAW, ARIEL MONGE,
 TODD BORQUEZ, CAROL CA-              and
 PAS, MARY ELLEN SUAREZ-
 DUNLAP, AMY HUNLEY,                  MOTION FOR LEAVE TO AMEND
 JANE and/or JOHN DOES,
 PAT CALL, ANN ENGLISH,
 and PEGGY JUDD.
                                      THE HON. DAVID C BURY

 Defendants.

1
2        COMES NOW Plaintiff, pro se, and responds to State Defen-
3        dants' Motion to Dismiss as follows:
4
5
6



1                                 1
     Case 4:19-cv-00571-DCB Document 47-1 Filed 08/18/20 Page 2 of 18




 1        STANDARD OF REVIEW
 2
 3        A motion to dismiss for failure to state a claim is disfavored,
 4        especially when a citizen asserts civil rights claims, the Court
 5        construing the allegations against the movant, and taking all
 6        inferences in favor of the plaintiff. McGlone v. Bell, 681 F.3d
 7        781, 718, 727 (6th Cir. 2012); Harris v. Am. Postal Workers
 8        Union, 198 F.3d 245 (6th Cir. 1999).
 9
10        Thus, when an inference of wrongdoing is sufficiently discern-
11        able from the allegations, it is to be left to the operation of the
12        liberal discovery rules to define the facts and dispose of un-
13        meritorious claims. Swierkiewicz v. Sorema N.A., 534 U.S.
14        506, 512 (2002).
15
16        The Ninth Circuit teaches that the Court must use “extreme
17        liberality” in considering a Motion to Dismiss before the plaintiff
18        has had the opportunity to prove up the allegations with evi-
19        dence. Morongo Band of Mission Indians v. Rose, 893 F.2d
20        1074, 1079 (9th Cir. 1990).
21
22        As the United States Supreme Court has made clear:
23              The Federal Rules reject the approach that pleading is a
24        game of skill in which one misstep by counsel may be decisive
25        to the outcome, and accept the principle that the purpose of
26        pleading is to facilitate a proper decision on the merits.




 1                                    2
     Case 4:19-cv-00571-DCB Document 47-1 Filed 08/18/20 Page 3 of 18




 1              The Rules themselves provide that they are to be con-
 2        strued “to secure the just, speedy, and inexpensive determina-
 3        tion of every action.” Rule 1.
 4              Foman v. Davis, 371 U.S. 178, 181-82 (1962)
 5
 6        In light of Rule 8(a)(2)’s language that a claimant need only
 7        provide “a short and plain statement of the claim showing that
 8        the pleader is entitled to relief,” the Court, in Erickson v. Par-
 9        dus, 551 U.S. 89, 93 (2007) reiterated that a plaintiff is not re-
10        quired to plead specific facts; instead, the statement need only
11        “‘give the defendant fair notice of what the . . . claim is and the
12        grounds upon which it rests’” ((quoting Bell Atlantic Corp. v.
13        Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gib-
14        son, 355 U.S. 41, 47 (1957)) (emphasis added); Moss v. U.S.
15        Secret Service, 572 F.3d 962, 968 (9th Cir. 2009) (quoting Er-
16        ickson, 551 U.S. at 93).
17
18        Thus, “Rule 8(a) establishes a pleading standard without re-
19        gard to whether a claim will succeed on the merits. Indeed, it
20        may appear on the face of the pleadings that a recovery is
21        very remote and unlikely but that is not the test.” Swierkiewicz,
22        supra, 534 U.S. at 514-15 (emphasis added).
23
24        As distilled by the Ninth Circuit in Starr v. Baca, 652 F.3d
25        1202, 1216 (9th Cir. 2011), “[T]he factual allegations that are
26        taken as true must plausibly suggest an entitlement to relief,
27        such that it is not unfair to require the opposing party to be




 1                                    3
     Case 4:19-cv-00571-DCB Document 47-1 Filed 08/18/20 Page 4 of 18




 1        subjected to the expense of discovery and continued litiga-
 2        tion.” (emphasis added). Cafasso, U.S. ex rel. v. General Dy-
 3        namics C4 Systems, Inc., 637 F.3d 1047, 1055 (9th Cir. 2011)
 4        (plausibility standard does not require “the who, what, when,
 5        where, and how of the misconduct alleged.”); In re Mortgage
 6        Electronic Registration Systems, Inc., 754 F.3d 772, 783-84
 7        (9th Cir. 2014).
 8
 9        “The Twombly plausibility standard . . . does not prevent a
10        plaintiff from pleading facts alleged upon information and be-
11        lief where the facts are peculiarly within the possession and
12        control of the defendant or where the belief is based on factual
13        information that makes the inference of culpability plausible.”
14        Arista, Records, LLC v. Doe 3, 604 F.3d 110, 120 (2d Cir.
15        2010)
16
17        Thus, “[b]ecause many of the relevant facts here are known
18        only to the defendant, and in light of the additional facts al-
19        leged by Park, we conclude that she has pleaded sufficient
20        facts to state a plausible claim for civil conspiracy under Sec-
21        tion 1983.” Park v. Thompson, 851 F.3d 910, 928-29 (9th Cir.
22        2017).
23
24        Pleading doesn’t mean having to present proof. The Ninth Cir-
25        cuit has repeatedly held that allegations made of actions taken
26        by state actors of which the plaintiff has no direct knowledge
27        satisfy Rule 8(a). OSU Student Alliance v. Ray, 699 F.3d




 1                                   4
     Case 4:19-cv-00571-DCB Document 47-1 Filed 08/18/20 Page 5 of 18




 1        1053, 1058 (9th Cir. 2013) (complaint in which plaintiff lacked
 2        identities of certain actors who devised policy not insufficient
 3        given allegations against director who allegedly enforced it). In
 4        sum, the Ninth Circuit has stated that “Iqbal demands more of
 5        plaintiffs than bare notice pleading, … but it does not require
 6        us to flyspeck complaints looking for any gap in the facts”
 7        Lacey v. Maricopa County, 693 F. 3d 896, 924 (9th Cir. 2012).
 8
 9        MORE FACTS ABOUT PLAINTIFF'S CLAIMS
10
11        In 2006 Plaintiff complained directly, in person, to then-Clerk
12        of the Superior Court for Cochise County Denise Lundin about
13        problems of access to court documents. After he pointed out
14        Arizona statutes and Arizona Supreme Court rules governing
15        access to court documents, the elected Superior Court Clerk
16        said,
17
18                “I know the law, Mr Morgan, I'm just not comfortable
19                with you having all that information”.
20
21        That proprietary attitude, or defensiveness, in the Clerk's
22        Office probably didn't start with Clerk Lundin. It certainly con-
23        tinued after she lost the 2010 election to a former Clerk's
24        Office employee, Mary Ellen Suarez-Dunlap.
25
26        Suarez-Dunlap had worked in the local courts from 1986-2003
27        and learned well the “Cochise County way” of doing things.




 1                                    5
     Case 4:19-cv-00571-DCB Document 47-1 Filed 08/18/20 Page 6 of 18




 1
 2        Until 2017, the single “public access” computer to Cochise
 3        County Superior Court's case information and document im-
 4        age storage system was behind an unmarked locked door in-
 5        side the Clerk's facilities in the main county courthouse. It
 6        worked perhaps 75% of the time.
 7
 8        And, this sole public computer was in the Bisbee court facility
 9        (not in Cochise County's largest city, Sierra Vista, where
10        Plaintiff resided until early 2016).
11
12        A drive from Sierra Vista to Bisbee is more than an hour
13        round-trip. From other parts of the 6,200 square-mile county,
14        such a trip could be 3 or more hours. Until 3 years ago, there
15        was no inter-city bus service in Cochise County and so per-
16        sons without vehicles, like Plaintiff, faced very significant im-
17        pediments in just getting to the public access computer and
18        could not know with any certainty that it would be functional
19        when they arrived.
20
21        In 2017, the sole public access computer was moved to a
22        more public space in a nearby building where users were
23        asked to make entries in a manual “log in” sheet with their
24        names, in/out times and purpose. Users, including Plaintiff,
25        then had a bit better access to the computer itself but the func-
26        tionality problems didn't improve.
27




 1                                    6
     Case 4:19-cv-00571-DCB Document 47-1 Filed 08/18/20 Page 7 of 18




 1        Off-premise public access (via the Internet) to Cochise County
 2        Superior Court case file documents was not available until
 3        mid-2019 when the Arizona Supreme Court's Administrative
 4        Office of the Courts (AOC) began providing limited on-line ac-
 5        cess to limited case file documents from most Superior Courts
 6        in Arizona.
 7
 8        At $4 per document, the newish state-run system rate for on-
 9        line access to those court case file documents evidently tries
10        to approximate the 50 cents per page that the Arizona legisla-
11        ture authorizes - and requires (A.R.S. 12-284) - the Clerks of
12        the Superior Court to charge for printing and providing copies.
13        Plaintiff could avoid significant costs, hundreds of dollars a
14        month, and review many more cases and documents when
15        access to view and read documents was available via the pub-
16        lic access computer.
17
18        For a number of years - particularly since 2016 when he relo-
19        cated from Sierra Vista to a property in Bisbee just 100 ft from
20        the doors of the courthouse - Plaintiff was by far the most fre-
21        quent user of the public access computer. (see Exhibit – Pub-
22        lic Access Computer Use Log).
23
24        On the many occasions when Plaintiff reported to the Clerk's
25        staff that the public access system wasn't working, or wasn't
26        fully functional, “repairs” or restoral of service would take hour
27        or days and the blame for delays was shifted to “problems at




 1                                   7
     Case 4:19-cv-00571-DCB Document 47-1 Filed 08/18/20 Page 8 of 18




 1        the AOC” which provided some system access and tech sup-
 2        port to the Clerk's Office. For several years (2015-2018) a
 3        sole Clerk's Office employee, Marta Rivera, was said to be the
 4        only employee who could resolve public access computer
 5        problems and understandably Ms Rivera was not always avail-
 6        able.
 7
 8        Plaintiff requested, begged, cajoled, and lobbied the Clerk and
 9        key Clerk's Office employees to fix the problems and improve
10        public access. He also implored Cochise County IT Director
11        Joe Casey to assist.
12
13        Since 2011, when Suarez-Dunlap took office, Plaintiff had
14        asked the Clerk to create public access in the county's Sierra
15        Vista facilities. In at least one communication, Suarez-Dunlap
16        promised Plaintiff she would include the cost in an annual bud-
17        get request but said she doubted that the Board of Supervi-
18        sors would approve it. Plaintiff is unaware if any such request
19        was actually made.
20
21        In 2013, the Clerk's then Business Manager, Benjamin
22        Mostyn, had indicated that the cost of placing a public access
23        terminal in Sierra Vista would likely be less than a $2,000 one-
24        time cost and a few hundred dollars per year.
25
26        Though still an unprofitable endeavor, Plaintiff's readership
27        grew steadily as he focused more on the local courts. What re-




 1                                  8
     Case 4:19-cv-00571-DCB Document 47-1 Filed 08/18/20 Page 9 of 18




 1        mained of traditional local media had insufficient resources, or
 2        declined to allocate resources, to cover much court activity.-
 3        Plaintiff's publishing via e-mail, website and Facebook be-
 4        came the best read source of local court-related news in
 5        Cochise County.
 6
 7        By the years 2016-2019, Plaintiff was reviewing dozens of
 8        criminal and civil case files each month, hundreds or even
 9        thousands of pages of documents. In addition to publishing
10        the Cochise County Record, in 2017 Plaintiff began very limit-
11        ed part-time (10 hours per month) employment with Court-
12        house News Service (CNS). His court file research work for
13        CNS is very similar in nature to that for his own Cochise
14        County Record. Plaintiff is assigned to review every new civil
15        case filed in Cochise County Superior Court - typically 40-75
16        monthly - and obtain document copies as may be requested.
17
18        The public access service interruptions, in theory, affected
19        “the public” generally but more specifically the handful of users
20        who knew the computer existed and attempted to use it. As a
21        most frequent user , Plaintiff's work in research, information-
22        gathering and reporting on court cases was adversely affected
23        regularly, probably more frequently than that of anyone else.
24
25        Clerk Suarez-Dunlap and her successor Clerk Hunley and
26        their office staff employees were well aware of that.
27




 1                                   9
 Case 4:19-cv-00571-DCB Document 47-1 Filed 08/18/20 Page 10 of 18




 1     By early-2017, the turmoil in the Clerk's Office was in clear
 2     and frustrations were high in the local court/legal community.
 3     Employee turnover of the 30 person staff was approaching
 4     80% (annualized). Files were missing, data input errors were
 5     common. Deadlines were missed. Superior Court judges
 6     talked in open court of “problems in the Clerk's office”. Judi-
 7     cial assistants asked Plaintiff and at least one other reporter to
 8     “do something, write an article, tell people what's going on”.
 9
10     Later, some of the details of more serious problems began to
11     surface.
12
13     On April 13, 2017, Marcus Reinkensmeyer of the Arizona
14     Supreme Court wrote (see Exhibit – Reinkensmeyer letter to
15     Dunlap 04-13-2017) to Clerk Dunlap about recent documents
16     submitted to the Administrative Office of the Courts that they:
17
18            “ . . identify multiple areas of concern relating to finan-
19           cial management and continuing non-compliance with
20           Minimum Accounting Standards in the Clerk of Court's
21           Office, Cochise County.”
22
23           AND noted that the Triennial Audit Report states, in
24           part:
25
26           “The court was still in the process of addressing findings
27           reported on the last external review report for the period




 1                                10
 Case 4:19-cv-00571-DCB Document 47-1 Filed 08/18/20 Page 11 of 18




 1           ended on December 31, 2012. Uncorrected findings re-
 2           lated to . . . “
 3
 4     Reinkensmeyer listed 14 specific areas of non-complliance.
 5
 6     On October 24, 2017, Cathy Clarich, Unit Caseflow Manager
 7     for the AZ Supreme Court's AOC, wrote (see Exhibit Clarich
 8     memo to Kounouho 10-24-2017) to AOC Court Operations
 9     Manager Frankie Kounouho that during a recent visit to review
10     the Clerk's Office in Cochise County she noted that:
11
12           “ . . the department should have two Court Specialists,
13           however, both have resigned as of September 22, 2017.
14
15           AND
16
17           During our review of the systems, along with multiple
18           conversations with the Clerk and her staff, it was appar-
19           ent that many issues remain regarding the financial sta-
20           tus of this organization.
21
22           AND
23
24           These practices could leave the office vulnerable to
25           fraud and theft.”
26
27     Clarich included a number of recommendations.




 1                                11
 Case 4:19-cv-00571-DCB Document 47-1 Filed 08/18/20 Page 12 of 18




 1
 2     In the summer and fall of 2017, Plaintiff sought out current and
 3     former employees of the Clerk's Office and made public
 4     records requests to learn more about the situation.
 5
 6     In mid-2017, Plaintiff located a scathing “exit letter” sent in De-
 7     cember 2014 by outgoing Clerk's Chief Deputy Billy Cloud
 8     which harshly criticized specific actions as well as the ethics
 9     and general management abilities of Clerk Suarez-Dunlap.
10     Cloud left to become Sergeant at Arms at the Arizona House
11     of Representatives.
12
13     On one occasion that year in the courthouse, Clerk Suarez-
14     Dunlap asked to speak with Plaintiff about his inquiries, what
15     kind of stories might be planned. She asked if she might re-
16     view what Plaintiff planned to publish, to check for accuracy.
17
18     Also in 2017, Chief Deputy County Attorney (Civil Div) Britt
19     Hanson had exasperated communications with Clerk Suarez-
20     Dunlap about his staff's problems with access to the court's in-
21     formation system, complaining about Defendant Suarez-Dun-
22     lap's unwillingness to expand capacity.
23
24     In early October 2017, Cochise County IT Department Joe

25     Casey investigated employee concerns that Clerk Suarez-

26     Dunlap was surreptitiously accessing email accounts of em-

27     ployees of the Clerk's Office. The Clerk's actions were be-



 1                                12
 Case 4:19-cv-00571-DCB Document 47-1 Filed 08/18/20 Page 13 of 18



 1     lieved to be, in part at least, to determine who was communi-

 2     cating with Plaintiff and others about problems in the Clerk's

 3     Office including those regarding public access. Casey pro-

 4     posed new county-level protocols to preclude the incidence of

 5     such invasions and possible tampering.

 6     By February 2018, the Arizona Supreme Court in coordination
 7     with the Presiding Judge of the Superior Court for Cochise
 8     County, James Conlogue, and the Cochise County Courts
 9     Administrator, Eric Silverberg, made arrangements to bring in
10     courts operation consultant Doug Kooi to be a sort of “acting”
11     Chief Deputy to the Clerk.
12
13     Only 2-3 weeks into the arrangement, Kooi and Clerk Suarez-
14     Dunlap clashed sufficiently that Kooi asked the Presiding
15     Judge and his Supreme Court contacts, “who do you want
16     running this operation?” The Clerk was “sent home” to work
17     from there on “special assignments” (including the preparation
18     of a still undelivered operations manual).
19
20     In Kooi's December 2018 final report (Exhibit – Kooi Final Re-
21     port XXX-XX-XXXX) he describes the depth and breadth, the se-
22     riousness, of the problems he discovered and worked to cor-
23     rect in the Clerk's Office. Plaintiff actively sought to learn
24     about, report on and publish about those problems.
25




 1                                  13
 Case 4:19-cv-00571-DCB Document 47-1 Filed 08/18/20 Page 14 of 18




 1     In early January 2019, newly elected Clerk Amy Hunley took
 2     office. Kooi had made suggestions to the incoming Clerk of
 3     priorities and corrective measures still to be completed. Kooi's
 4     contract was not extended.
 5
 6     In the first year of Defendant Hunley's term as Clerk, Plaintiff
 7     attempted to be patient while the public access problems per-
 8     sisted. Defendant Hunley had inherited some staff that was of
 9     the “old school” of ill-trained employees. Plaintiff refrained
10     from complaining every time there was a public access func-
11     tionality problem.
12
13     But, in early February 2020, Plaintiff again found the Bisbee
14     office public access computer not functional and sent an an-
15     gry e-mail (Exhibit – Morgan e-mail to Hunley about priorities
16     02-05-2020) to newish Clerk of the Superior Court Amy Hun-
17     ley, the County Administrator, the county's 3-member elected
18     Board of Supervisors and several persons in local media but
19     also copied the message to Arizona Supreme Court Public In-
20     formation Officer, attorney Aaron Nash.
21
22     Nash responded (see Exhibit – Nash e-mail to Morgan 02-05-
23     2020) saying,
24
25           “Clearly this one has pushed your buttons over time”.
26




 1                                14
 Case 4:19-cv-00571-DCB Document 47-1 Filed 08/18/20 Page 15 of 18




 1     Free-lance reporter Terri Jo Neff, with years of experience in
 2     Cochise County and a frequent collaborator with Plaintiff,
 3     wrote to Nash at the Supreme Court (Exhibit – Neff e-mail to
 4     Nash 02-05-2020):
 5
 6           “ . . using this computer access issue as an example,
 7           there was (at least as of last week) NO WRITTEN PRO-
 8           CEDURE for clerk staff to follow when the system
 9           locked up.
10
11           Aaron, this access problem has been happening the en-
12           tire year that Ms. Hunley has been clerk, as she is well
13           aware.
14
15           I hope this helps you understand the frustration down
16           here!”
17
18     CONCLUSION
19
20     For years Defendant Suarez-Dunlap and subsequently Defen-
21     dant Hunley purposely continued long-standing local practices
22     in the Clerk's Office of relegating access to public information,
23     public access service interruptions and restoral of service to
24     non-priority levels .
25

26     The State Defendants also failed and/or refused to create writ-
27     ten procedural manuals and to provide accurate training to the



 1                                15
 Case 4:19-cv-00571-DCB Document 47-1 Filed 08/18/20 Page 16 of 18




 1     Clerk's Office's constantly changing staff in proper methods of
 2     placing and removing file access restrictions, and proper de-
 3     termination of need for redaction.
 4

 5     They knew these actions and decisions resulted in significant
 6     impediments to access to public information. Defendant
 7     Suarez-Dunlap calculated that not resolving public access
 8     problems quickly would further impair Plaintiff's work and/or
 9     drive up Plaintiff's costs. The Clerk retaliated against Plaintiff
10     for having sought, obtained, shared and published news and
11     information about her, the local courts, and local court cases.
12

13     The Press-Enterprise and Courthouse News Service cases
14     established the rights to timely access to public (court) docu-
15     ments. But even if the Defendants were ignorant of the princi-
16     ples and findings of those cases, official retaliation for exercise
17     of constitutional rights has long been known to be unlawful.
18

19     And, impairing access to public records is a criminal offense
20     in Arizona (A.R.S. 13-2407 A4) There is no exemption for the
21     Clerks of the Superior Courts.
22

23     The actions of the Defendants are clear violations of the well-
24     established First Amendment right to monitor the courts. They
25     knew or should have known. They displayed reckless disre-
26     gard for the rights of the Plaintiff.



 1                                  16
 Case 4:19-cv-00571-DCB Document 47-1 Filed 08/18/20 Page 17 of 18




 1     The Defendants are not protected by the doctrine of qualified
 2     immunity which is reserved for government actors except “the
 3     plainly incompetent or those who knowingly violate the law.”
 4     (emphasis added)
 5
 6     The State Defendants' Motion to Dismiss should be DENIED.
 7
 8     BUT, should the court conclude that Plaintiff's claims are not
 9     well pled, Plaintiff prays the court to grant leave to file a Sec-
10     ond Amended Complaint.
11
12   RESPECTFULLY SUBMITTED this 18th day of August,
132020.
14
                                          BY     /s/ David M Morgan




                     CERTIFICATE OF SERVICE

  I, David M Morgan, hereby certify that on August 18, 2020:

  I (1) electronically transmitted this document to the Clerk’s
  Office using the CM/ECF System for Filing , and (2) sent a
  copy by email to the parties listed below:


  Christopher P White
  Christopher.White@azag.gov
  Assistant Arizona Attorney General
  Attorney for “State Defendants” (Mary Ellen Suarez-Dunlap
  and Amy Hunley)



 1                                 17
Case 4:19-cv-00571-DCB Document 47-1 Filed 08/18/20 Page 18 of 18




 James M Jellison, Esq
 jim@jellisonlaw.com
 judy@jellisonlaw.com
 Attorney for “Cochise County Defendants” (Brian McIntyre,
 Cochise County, Cochise County Board of Supervisors, Sara
 Ransom, Lori Zucco, Mark Dannels, Ken Bradshaw, Ariel
 Monge, Todd Borquez, Carol Capas, Pat Call, Ann English
 and Peggy Judd)




1                             18
